 Case 1:19-cv-00422-JTN-ESC ECF No. 17 filed 09/24/19 PageID.56 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


 JOHN DOE,

        Plaintiff,
                                                                    Case No. 1:19-cv-422
 v.
                                                                    HON. JANET T. NEFF
 GRETCHEN WHITMER, et al.,

        Defendants.
 _________________________/


                                            ORDER

       This is a civil action under 42 U.S.C. § 1983. Plaintiff filed a Motion for Leave to Proceed

Anonymously (ECF No. 2).        On July 1, 2019, the Magistrate Judge issued a Report and

Recommendation, recommending that this Court grant the motion. No objections have been filed.

See 28 U.S.C. § 636(b)(1). Accordingly:

       IT IS HEREBY ORDERED that the Report and Recommendation (ECF No. 4) is

APPROVED and ADOPTED as the Opinion of the Court.

       IT IS FURTHER ORDERED that the Motion for Leave to Proceed Anonymously (ECF

No. 2) is GRANTED.




Dated: September 24, 2019                                     /s/ Janet T. Neff
                                                            JANET T. NEFF
                                                            United States District Judge
